                                                                                          E-FILED
                                                                Friday, 28 June, 2019 11:08:50 AM
                                                                     Clerk, U.S. District Court, ILCD

                   UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF ILLINOIS
                                PEORIA DIVISION

JANELLE BERNSTROM,                         )
                                           )
      Plaintiff,                           )
                                           )
             v.                            )     Case No. 19-cv-1071
                                           )
CONVERGENT HEALTHCARE                      )
RECOVERIES, INC.; and DOES 1-10,           )
inclusive,                                 )
                                           )
      Defendants.                          )



                             ORDER & OPINION

      Before the Court is Plaintiff Janelle Bernstrom’s Motion to Dismiss Without

Prejudice pursuant to Fed. R. Civ. P. 41(a)(2) (Doc. 10). Defendant Convergent

Healthcare Recoveries, Inc., has filed a Response (Doc. 11), and the matter is ripe for

review. For the following reasons, Plaintiff’s Motion to Dismiss Without Prejudice is

GRANTED.

                                    BACKGROUND

      On March 4, 2019, Plaintiff brought an action against Defendants alleging

repeated violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692. (Doc.

1). Plaintiff alleges Defendant Convergent employed the unidentified Defendants as

individual debt collectors. The Complaint (Doc. 1) alleges Defendants began calling

Plaintiff in an attempt to collect a debt owned by someone other than Plaintiff.

Plaintiff informed Defendants she did not know the individual owner of the debt, and
said individual could not be reached at that phone number. Consequently, Plaintiff

requested all calls from Defendants related to that debt cease. Plaintiff alleges

Defendants continued to contact her causing “inconvenience and frustration,” for

which she was seeking damages. (Doc. 1).

      Two months later, Plaintiff filed the instant motion pursuant to Fed. R. Civ. P.

41(a)(2) following a telephone conference with Defendant before District Court

Magistrate Judge Jonathan Hawley. (Doc. 10). Plaintiff indicated she was unable to

continue the lawsuit against Defendant for “personal reasons” and requested the

Court dismiss the action without prejudice. (Doc. 10 at 1). Defendant opposes

dismissal without prejudice and instead urges the Court to dismiss Plaintiff’s action

with prejudice. (Doc. 11 at 2).

                                  LEGAL STANDARD

      Rule 41(a)(2) of the Federal Rules of Civil Procedure allows for the voluntary

dismissal of lawsuits by court order on “terms and conditions . . . the court deems

proper.” Wojtas v. Capital Guardian Tr. Co., 477 F.3d 924, 927 (7th Cir. 2007). Rule

41(a)(2) provides only the Court may dismiss an action after an opposing party has

filed an answer or a motion for summary judgment, absent a stipulation of dismissal

signed by all parties. Cox v. Hurwitz, No. 17-cv-1334, 2018 WL 4401740, at *1 (S.D.

Ill. Sept. 14, 2018). It is within the Court’s discretion to determine if a plaintiff’s

motion for voluntary dismissal should be granted with or without prejudice. Kunz v.

DeFelice, 538 F.3d 667, 677 (7th Cir. 2008). A dismissal with prejudice has the same

effect as an adverse judgement on the merits. Mother & Father v. Cassidy, 338 F.3d




                                           2
704, 708 (7th Cir. 2003). “A defendant can prevent such voluntary dismissal only by

showing that ‘plain legal prejudice’ will result.” Simons v. Fox, 725 Fed. Appx. 402,

at *406 (7th Cir. Feb. 1, 2018). Defendant must specify the prejudice it will incur if

the dismissal is granted without prejudice. Simmons v. Gillespie, No. 08-cv-1068,

2010 WL 1790370, at *2 (C.D. Ill. Apr. 29, 2010). Plain legal prejudice must be more

than the mere prospect of a second lawsuit. Stern v. Barnett, 452 F.2d 211, 213 (7th

Cir. 1971).

                                     DISCUSSION

      In deciding whether to grant a Rule 41(a)(2) motion for dismissal with or

without prejudice, courts consider the following factors: (1) defendant’s efforts and

resources thus far expended, (2) excessive delay and lack of diligence on the part of

the plaintiff in pursing their action, (3) the sufficiency of explanation for the need of

a dismissal, and (4) whether a summary judgment motion has already been filed by

the defendant. Kunz, 538 F.3d at 677-78; see also Pace v. Southern Express Co., 409

F.2d 331, 334 (7th Cir. 1969).

      Defendant argues Plaintiff’s explanation for moving to dismiss without

prejudice is insufficient. However, the sufficiency factor is to be considered alongside

the three others outlined in Kunz.

      The expenses already incurred by Defendant in responding to this suit have

been minimal. Discovery has yet to take place and only a handful of motions have

been filed. Because discovery is not well underway, or even started, Defendant’s

efforts and expenses to date do not militate against dismissal without prejudice. See




                                           3
Tyco Labs., Inc. v. Koppers Co., 627 F.2d 54, 56 (7th Cir. 1980) (holding the

commencement of discovery alone did not create the plain legal prejudice needed to

defeat the dismissal without prejudice). Plaintiff has not caused an excessive delay

nor lacked diligence in pursuing her claim. She first filed her action soon after the

underlying incidents allegedly occurred in February of 2019. Her Motion for

Dismissal Without Prejudice (Doc. 10) followed in a reasonable amount of time some

two months later.

      While the Court agrees with Defendant that Plaintiff’s vague “personal

reasons” explanation for dismissal is by itself insufficient, weighed against

Defendant’s minimal efforts and expenses incurred thus far, an absence of delay or

carelessness on the part of Plaintiff, and the fact Defendant has yet to file a summary

judgment motion, the insufficient explanation alone does not make dismissal without

prejudice unwarranted.

      Additionally, the Court is unpersuaded by Defendant’s argument that

dismissal without prejudice would create an unfair disadvantage in the future. The

“plain legal prejudice” Defendant asserts it will suffer if Plaintiff is allowed a

dismissal without prejudice is only that it will have to defend itself once again against

the same lawsuit. But the Seventh Circuit has explicitly stated the bare possibility of

a second lawsuit regarding the same claim is not enough to constitute the plain legal

prejudice needed to defeat a Motion to Dismiss Without Prejudice. Stern, 452 F.2d at

213. If Plaintiff’s motion is granted and she refiles her action within the limitations

period, Defendant plausibly would be able to simply adapt the few pleadings it has




                                           4
already drafted in this iteration. Defendant’s argument based on the unfairness of

potentially defending itself twice in relation to the same claim is therefore

unpersuasive.

                                  CONCLUSION

      For the foregoing reasons, IT IS ORDERED that Plaintiff’s Motion for

Dismissal Without Prejudice under Rule 41(a)(2) is GRANTED. This matter is

DISMISSED WITHOUT PREJUDICE. CASE TERMINATED.



SO ORDERED.

Entered this 27th day of June 2019.

                                                      /s Joe B. McDade
                                                   JOE BILLY McDADE
                                             United States Senior District Judge




                                        5
